Title: To George Washington from Colonel Samuel Griffin, 30 January 1777
From: Griffin, Samuel
To: Washington, George



Dear Sir
Philadelphia 30th January 1777

I must beg leave to Apologize, for not haveing Answered your Excellencys polite, & Friendly, letter, of 24th of Decr last, in which you Honor’d me with the Offer of a Regiment of Infantry, at the time Colo.

Reed dilivered me your favor, I was confined to my Bed, and not able to write, and as I fully Intended to repair to Head Quarters, as soon as my Health would permit, I thought a Verbal Message by Colo. Moylan (which was, that I was very Sensible of the Honor you Intended me, but was also Sensible & Convinced that my Constitution would not carry me through the Fatigue, & duty, that must Absolutely & Necessaryly Attend a Colo. in the foot Service, I must request to decline your Excellencys kind offer) untill I could make a tender of my services in Person. my Friend Moylan, has been kind enough, to give me the refusal of the Lieutenantcy in his Dragoons, for which I sencirely thank him, but if he had reflected a Moment, and recollected, that I had been Honor’d, with the Rank of full Colonel, for these eight Months past, and in that time, more than once, or Twice, Indulged with a Command equal to that of Brigadier, he could hardly have Supposed that my Ambition, or Pride, would have allowed me to Accept of a Commission, which tho it carrys the Rank of Colonel, yet the youngest Colo. in the foot Service, must allways take Presidence, or Command of it. in a well Established Army, I mean on its Origin, I should have thought a Lieutenant Colonelcy of Horse, a very full and Ample Compensation, for 6 or 8 years Creditable and Honorable Services, but as ours has in some Measure been Opposed to that I must request & shall be happy to receive your Excellencys Commands at this place, and have the Honor to be, Yo. much Obligd Friend & Servt

Saml Griffin

